                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

RICHARD LAWRENCE,                              *

Plaintiff,                                     *

v.                                             *           Civil Action No. PX-17-3658

DEPARTMENT OF CORRECTION (D.O.C.), *
COMMISSIONER DAYENA CORCORAN,
WESTERN CORRECTIONAL               *
  INSTITUTION (W.C.I.),
WARDEN RICHARD J. GRAHAM, JR.,     *
             1
JAMIE RATKE,
                                   *
Defendants.
                                 ***
                        MEMORANDUM OPINION

        Self-represented Plaintiff Richard Lawrence, an inmate incarcerated at Western

Correctional Institution (“WCI”) in Cumberland, Maryland, brings this civil action pursuant to

42 U.S.C. § 1983 against Defendants, Department of Corrections (“DOC”), Commissioner

Dayena Corcoran, WCI, Warden Richard J. Graham, Jr., and Correctional Officer Jamie Ratke

(collectively “Defendants”). ECF No. 1. Lawrence claims that Defendants have subjected him

to cruel and unusual punishment by housing him at WCI in “dangerous and deadly living

conditions,” and that Defendants have been deliberately indifferent to his medical needs. Id. He

seeks $60,000,000 in damages. Id. at 6.

        On April 19, 2018, Defendants moved to dismiss the action, or alternatively, for

summary judgment to be granted in their favor. ECF No. 18. Lawrence responded on July 23,

2018. ECF No. 25. After review of the record, exhibits, and applicable law, the Court deems a

hearing unnecessary. See Local Rule 105.6 (D. Md. 2016). Defendants’ Motion shall be


        1
         The Clerk shall amend the docket to reflect the correct spelling of Defendant Racky’s
name to “Jamie Ratke.”
granted.

      I.       Background

           Lawrence alleges that WCI was built without any means to combat the extreme heat

during the summer months. ECF No. 1 at 4-5. He more particularly contends that he has been

forced to live in dangerous and life-threatening conditions in his cell, to include extreme heat

which triggered his chronic seizure disorder. Id. On June 18, 2017 and June 21, 2017, Lawrence

suffered three seizures which he believes had occurred because of the extreme heat. ECF No. 1

at 5.2 On June 26, 2017, the medical department issued an order stating, “Please allow for

medical ice & second fan due to medical condition.” Id. Despite this order, Lawrence maintains

that Defendant Ratke deliberately refused to deliver Lawrence a second fan and ice to ameliorate

the extreme heat. Id. at 6. Lawrence thereafter suffered additional seizures on July 11, 2017,

July 17, 2017, and July 21, 2017, and was admitted into the infirmary and placed in a cool cell.

Id.

           On July 24, 2017, Lawrence filed Administrative Remedy Procedure (“ARP”) No. WCI-

1709-17, with respect to the extreme heat in his cell and the exacerbation of his chronic seizure

disorder. Id. at 4; ECF No. 1-1. On July 25, 2017, Lawrence was instructed to resubmit the

ARP along with a copy of the medical order stating that he was to be given a fan and ice at his

request. ECF No. 1-1. Lawrence resubmitted the ARP on July 26, 2017. On August 30, 2017,

Warden Graham dismissed the ARP, stating: “Per medical an additional fan is not medically

indicated. You also have been receiving your ice on the 8-4 and the 4-12 shift.” ECF No. 18-2

at 2. Lawrence appealed the dismissal of ARP No. WCI-1709-17 to the Commissioner of

Correction.


         All citations to filings refer to the pagination assigned by the Court’s electronic
           2

docketing system.
                                               2
       On August 21, 2017, Lawrence amended ARP No. WCI-1709-17 by filing ARP No.

WCI-1983-17 in which he added allegations against Defendant Ratke based on her refusal to

give him ice between August 14, 2017 and August 20, 2017. ECF No. 1-4. Id.; ECF No. 1-5.

On September 26, 2017, the ARP was dismissed with the following response from Warden

Graham:

       Your request for administrative remedy has been dismissed. An investigation
       revealed that you did receive your ice. You are not permitted to retrieve the ice
       yourself. You also will not receive your ice during mass movements. Staff has at
       no time acted unprofessional or outside the scope of their authority. No further
       actions will be taken at this time.

ECF No. 1-5. On September 27, 2017, Lawrence appealed the dismissal of ARP No. WCI-1983-

17 to the Commissioner of Correction. ECF No. 1-6.

       On October 16, 2017, Commissioner Corcoran dismissed both appeals. With regard to

ARP No. WCI-1709-17, Corcoran concluded after investigation that the Warden had fully

addressed both complaints and that the requested provisions were not medically necessary.

Lawrence never filed a grievance concerning either action with the Inmate Grievance Office.

See ECF No. 18-3; ECF No. 25-2 at 5.

       Defendants do not dispute that Lawrence suffered seizures on June 18 and 21 and July

11, 17, and 21 in 2017. See ECF No. 18-1 at 5. Defendants instead maintain that Lawrence

“received prompt medical treatment, his medications were re-evaluated, and he received medical

orders for ice and a fan.” Id. Ratke specifically maintains that she did not know Lawrence was

suffering from a medical condition requiring the provision of ice. ECF No. 18-4 at 5. The

Defendants further assert that Lawrence’s requests occurred while other inmates were in

movement, so ice could not be provided per security protocols. See ECF 18-2 at 21-23.




                                              3
   II.      Standard of Review

         Defendants have moved to dismiss the claims under Rule 12(b)(6) or, in the alternative,

for summary judgment. Motions styled in this manner implicate the Court’s discretion under

Rule 12(d). See Kensington Vol. Fire Dep’t., Inc. v. Montgomery Cty., 788 F. Supp. 2d 431,

436-37 (D. Md. 2011), aff’d, 684 F.3d 462 (4th Cir. 2012). When “matters outside the pleadings

are presented to and not excluded by the court, the [Rule 12(b)(6)] motion must be treated as one

for summary judgment under Rule 56.” Fed. R. Civ. P. 12(d). This Court maintains “‘complete

discretion to determine whether or not to accept the submission of any material beyond the

pleadings that is offered in conjunction with a Rule 12(b)(6) motion and rely on it, thereby

converting the motion, or to reject it or simply not consider it.’” Wells-Bey v. Kopp, No. ELH-

12-2319, 2013 WL 1700927, at *5 (D. Md. Apr. 16, 2013) (quoting 5C Wright & Miller,

Federal Practice & Procedure § 1366, at 159 (3d ed. 2004, 2012 Supp.)).

         Lawrence knew from Defendants’ pleadings and exhibits that Defendants were seeking

summary judgment in their favor. See Moret v. Harvey, 381 F. Supp. 2d 458, 464 (D. Md.

2005). Lawrence, responding in kind, also attached documents for the Court’s consideration.

ECF No. 25. Accordingly, the Court will treat this motion one as for summary judgment.

         Pursuant to Federal Rule of Civil Procedure 56(a), “[t]he court shall grant summary

judgment if the movant shows that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” The court should “view the evidence in the

light most favorable to . . . the nonmovant, and draw all reasonable inferences in her favor

without weighing the evidence or assessing the witnesses’ credibility.” Dennis v. Columbia

Colleton Med. Ctr., Inc., 290 F.3d 639, 645 (4th Cir. 2002). Importantly, “the mere existence of

some alleged factual dispute between the parties will not defeat an otherwise properly supported



                                                4
motion for summary judgment; the requirement is that there be no genuine issue of material

fact.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986) (emphasis in original).

          The Court maintains an “affirmative obligation . . . to prevent factually unsupported

claims and defenses from proceeding to trial.” Bouchat v. Baltimore Ravens Football Club, Inc.,

346 F.3d 514, 526 (4th Cir. 2003) (internal quotation marks omitted) (quoting Drewitt v. Pratt,

999 F.2d 774, 778-79 (4th Cir. 1993), and citing Celotex Corp. v. Catrett, 477 U.S. 317, 323-24

(1986)). “A party opposing a properly supported motion for summary judgment ‘may not rest

upon the mere allegations or denials of his pleadings,’ but rather must ‘set forth specific facts

showing that there is a genuine issue for trial.’” Id. (quoting Fed. R. Civ. P. 56(e)). A dispute of

material fact is only “genuine” if sufficient evidence favoring the nonmoving party exists for the

trier of fact to return a verdict for that party. Anderson, 477 U.S. at 249-50.

   III.      Analysis

          Defendants DOC and WCI argue that dismissal is warranted because each entity is

incapable of being sued under 42 U.S.C. § 1983. ECF No. 18-1. All Defendants also contend

that summary judgment is warranted because Lawrence failed to exhaust his administrative

remedies. Id. Lastly, Defendants argue that Lawrence has not generated sufficient evidence to

sustain his claims and even if he had, the Defendants are immune from suit. Id. The Court

addresses each argument in turn.

                 A. Defendant WCI

          Dismissal is warranted as to WCI because it is indeed not an entity capable of being sued.

42 U.S.C. § 1983 limits its reach to “[e]very person who, under color of [law] subjects . . . any

citizen of the United States . . . to the deprivation of any rights, privileges or immunities secured

by the Constitution and laws.” (Emphasis added). Accordingly, the statute requires the claim to



                                                  5
be asserted against a person. Inanimate objects such as buildings, facilities, and grounds are not

persons acting under color of state law and are not subject to suit under § 1983. See, e.g., Smith

v. Montgomery Cty. Corr. Facility, No. CIV. PWG-13-3177, 2014 WL 4094963, at *3 (D. Md.

Aug. 18, 2014) (holding that Montgomery County Correctional Facility “is an inanimate object

that cannot act under color of state law and therefore is not a ‘person’ subject to suit under

Section 1983”); Brooks v. Pembroke City Jail, 722 F. Supp. 1294, 1301 (E.D. N.C. 1989) (noting

that “[c]laims under § 1983 are directed at ‘persons’ and the jail is not a person amenable to

suit”). WCI, a corrections facility, is not a “person” under 42 U.S.C. § 1983. Accordingly, WCI

is dismissed as a party from this action.

               B. Defendants DOC, Corcoran, and Graham

       Under the Eleventh Amendment to the United States Constitution, a state, its agencies

and departments are immune from citizen suits in federal court absent state consent or

Congressional action. See Pennhurst State Sch. and Hosp. v. Halderman, 465 U.S. 89, 100

(1984). Claims against state employees acting in their official capacities also enjoy Eleventh

Amendment immunity because a suit against the state actor is tantamount to a suit against the

state itself. Brandon v. Holt, 469 U.S. 464, 471-72 (1985).      The State of Maryland has not

waived such immunity for claims brought pursuant to § 1983. Accordingly, the DOC as well as

Defendants Corcoran and Graham are immune from suit for actions taken in their official

capacities.

       As to actions taken in their individual capacities, the Complaint does not allege any

individual acts or omissions taken by Corcoran or Graham. Nor can they be held liable simply

because they occupied supervisory positions because the doctrine of respondeat superior does not

apply to § 1983 claims, Trulock v. Freeh, 275 F.3d 391, 402 (4th Cir. 2001). See also Love-Lane

v. Martin, 355 F.3d 766, 782 (4th Cir. 2004). At best, the Complaint and evidence establish that


                                                6
Corcoran and Graham played a narrowly circumscribed role in denying Lawrence’s ARP.

Addressing an inmate’s complaint, without more, is insufficient to confer liability. See Atkins v.

Maryland Div. of Correction, 2015 WL 5124103 at *6 (D. Md. 2015) (act of denying

grievances); Scott v. Padula, 2010 WL 2640308, *3 (D. S.C. 2010) (failure to investigate or

process a grievance); Gallagher v. Shelton, 587 F.3d 1063, 1069 (10th Cir. 2009) (“[A] denial of

a grievance, by itself without any connection to the violation of constitutional rights alleged by

plaintiff, does not establish personal participation under § 1983”).            Nor has Lawrence put

forward any evidence that Defendants are liable pursuant to Monell v. Dep’t of Soc. Servs. of the

City of New York, for unconstitutional actions taken pursuant to an official policy, custom, or

practice.     436 U.S. 658, 690-91 (1978).         Accordingly, viewing the facts as pleaded most

favorably to Lawrence, summary judgment is granted in favor of Corcoran and Graham.3

                  C. Failure to Exhaust Administrative Remedies

        The remaining Defendant, Ratke, contends that summary judgment on all claims must be

granted in her favor because Lawrence failed to exhaust his administrative remedies. See 42

U.S.C. § 1997e. ECF No. 18-1 at 9. The Prisoner Litigation Reform Act provides, in pertinent

part:

            No action shall be brought with respect to prison conditions under section 1983
            of this title, or any other Federal law, by a prisoner confined in any jail, prison,
            or other correctional facility until such administrative remedies as are available
            are exhausted.

42 U.S.C. § 1997e(a). Although exhaustion under § 1997e(a) is not a jurisdictional prerequisite,

the plaintiff must nonetheless exhaust before this Court will near the claim. See Jones v. Bock,

549 U.S. 199, 215-16 (2007); Anderson v. XYZ Corr. Health Servs., Inc., 407 F. 2d 674, 682 (4th

Cir. 2005). Because the Court may not consider an unexhausted claim, See Bock, 549 U.S. at

        3
          In light of this ruling, the Court declines to reach whether Defendants are also
qualifiedly immune.

                                                     7
220, in this very real sense, exhaustion prior to federal suit is mandatory. Ross v. Blake, 578

U.S. ____, 136 S. Ct. 1850, 1857 (2016). Therefore, a court ordinarily may not excuse a failure

to exhaust. Ross, 136 S. Ct. at 1856 (citing Miller v. French, 530 U.S. 327, 337 (2000)

(explaining “[t]he mandatory ‘shall’. . . normally creates an obligation impervious to judicial

discretion”)).

       Exhaustion requires completion of “the administrative review process in accordance with

the applicable procedural rules, including deadlines.” Woodford v. Ngo, 548 U.S. 81, 88, 93

(2006). Importantly, however, the court must ensure that “any defects in exhaustion were not

procured from the action or inaction of prison officials.” Aquilar-Avellaveda v. Terrell, 478 F.3d

1223, 1225 (10th Cir. 2007); see Kaba v. Stepp, 458 F.3d 678, 684 (7th Cir. 2006). Moreover,

an inmate need only exhaust “available” remedies. 42 U.S.C. § 1997e(a); see Ross, 136 S. Ct. at

1855. An administrative remedy is not “available” where the prisoner, “through no fault of his

own, was prevented from availing himself of it.” Moore, 517 F. 3d at 725 (citing Aquilar-

Avellaveda, 478 F. 3d at 1225); Kaba, 458 F. 3d at 684.

       Inmates housed at an institution operated by Maryland Department of Public Safety and

Correctional Services (“DPSCS”) may avail themselves of the administrative grievance process

which is designed for “inmate complaint resolution.” See generally Md. Code (2008 Repl. Vol.),

Correctional Services Article (“C.S.”), §§ 10-201 et seq.; Code of Maryland Regulations

(“COMAR”) 12.07.01.01B(1) (defining ARP). If an ARP is filed and denied, the prisoner may

appeal the denial with 30 days to the Commissioner of Correction.

       If the Commissioner of Correction denies the appeal, the prisoner may file a grievance

with the IGO, also within 30 days. OPS.185.0002.05D; C.S. § 10-206(a); C.S. § 10-210;

COMAR 12.07.01.05B. The prisoner must include in the grievance copies of the initial request



                                                8
for administrative remedy, the Warden’s response to that request, a copy of the ARP appeal filed

with the Commissioner of Correction, and a copy of the Commissioner’s response. COMAR

12.07.01.04(B)(9)(a). If the grievance is determined to be “wholly lacking in merit on its face,”

the IGO may dismiss it without a hearing. C.S. § 10-207(b)(1); see COMAR 12.07.01.07B. An

order of dismissal constitutes the final decision of the Secretary of DPSCS for purposes of

judicial review. C.S. § 10-207(b)(2)(ii).

       Here, Defendants seek dismissal or alternatively summary judgment because Lawrence

failed to exhaust his remedies. If from the face of the Complaint a prisoner’s failure to exhaust is

“apparent from the facts alleged,” then dismissal is warranted. Anderson, 407 F. 3d at 682.

Alternatively, where the Complaint does not clearly determine the issue, the court must examine

material outside the pleadings and treat the motion as one for summary judgment. See Fed. R.

Civ. P. 12(b); Gadsby by Gadsby v. Grasmick, 109 F. 3d 940, 949 (4th Cir. 1997); Paukstis v.

Kenwood Golf & Country Club, Inc., 241 F. Supp. 2d 551, 556 (D. Md. 2003).

       It is undisputed that Lawrence has not fully pursued his administrative remedies.

Lawrence acknowledges that while he completed the first two steps by filing ARPs and

appealing from the denials, he did not file a grievance with the IGO. Nor does Lawrence provide

any evidence that his failure to file the grievance occurred because of prison officials’ action or

inaction. Rather, Lawrence tells this Court that he did not file because he knew that the 30-day

period to file had passed and he did not expect that a late submission would be considered. See

ECF No. 25-2 at 5. Accordingly, the evidence viewed most favorably to Lawrence demonstrates

that he has failed to exhaust his administrative remedies. Summary judgment is therefore

granted in favor of Ratke.




                                                 9
  IV. Conclusion

       Defendants DOC, WCI, Corcoran and Graham shall be dismissed from suit. Summary

judgment will be granted in favor of Defendant Ratke for failure to exhaust administrative

remedies. A separate Order follows.



       12/26/18                                                /S/
Date                                            Paula Xinis
                                                United States District Judge




                                           10
